¶61 (concurring) — It cannot be disputed that Washington citizens are concerned with what *190many see as an erosion of private property rights. At the same time, many of these same citizens recognize the value of land use planning. This tension is growing ever stronger as our population increases, bringing demands for increased housing and infrastructure. In the 12 years since this court decided Whatcom County v. Brisbane, 125 Wn.2d 345, 884 P.2d 1326 (1994), the legislature has had many opportunities to amend the Growth Management Act, chapter 36.70A RCW, to allow greater participation by voters on local land use measures. It has declined to do so. As amicus Master Builders Association of King and Snohomish Counties points out, this may reflect the legislature’s interest in providing speedy and predictable regulations for land development and building processes. Whatever the reason, the balancing of interests is for the legislature and the legislature apparently agrees with the Brisbane majority that initiative and referendum have no place in that balance. Accordingly, I concur in the result reached by the majority.
Madsen, J.
*190Fairhurst, J., concurs with Madsen, J.